      Case 2:19-cr-00118-MHT-SMD Document 144 Filed 06/19/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CASE NO. 2:19-cr-118-MHT
                                              )              (WO)
KHIRY DEVON LACEY                             )


                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture.

       A November 14, 2019, preliminary order of forfeiture (doc. no. 88) ordered defendant

Khiry Devon Lacey to forfeit his interest in miscellaneous ammunition. A January 3, 2020,

preliminary order of forfeiture (doc. no. 111) ordered defendant Clarence Wright Lane, Jr. to forfeit

his interest in miscellaneous ammunition.     Because that property is worth less than $1,000 and

the defendant and co-defendant Clarence Wright Lane, Jr. are the only potential claimants,

publication of notice was not required. Fed. R. Civ. P. Supp. R. G(4)(a)(i)(A). The government

gave notice to defendants Khiry Devon Lacey and Clarence Wright Lane, Jr. in the superseding

indictment (doc. no. 25) that it would seek the forfeiture of all property involved in the commission

of the offenses in violation of 18 U.S.C. § 922(d)(1) and (j), and 21 U.S.C. §§ 841(a)(1) and 846.

       The court finds that the defendant has an interest in the property that is subject to forfeiture

under 21 U.S.C. § 853. The government has established the requisite nexus between such property

in the commission of the offenses in violation of 21 U.S.C. §§ 841(a)(1) and 846.

       It is therefore ORDERED that the motion for a final order of forfeiture (doc. no. 143) is

granted as follows:
      Case 2:19-cr-00118-MHT-SMD Document 144 Filed 06/19/20 Page 2 of 2



        1.     The following property is hereby forfeited to the United States pursuant to 21

U.S.C. § 853: miscellaneous ammunition.

       2.      All right, title, and interest to/in the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 19th day of June, 2020.



                                                    /s/ Myron H. Thompson
                                                   UNITED STATES DISTRICT JUDGE
